Citation Nr: 1732675	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-11 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable evaluation for calluses of the right foot, first submetatarsal head and second submetatarsal head.

2. Entitlement to an initial compensable evaluation for calluses of the left foot, first submetatarsal head and great toe on the lateral aspect, slightly tender.

3. Entitlement to service connection for a right foot disability other than calluses, to include pes planus, pes cavus, calcaneal spurs, and calcification of the Achilles tendon.  

4. Entitlement to service connection for a left foot disability other than calluses, to include pes planus, pes cavus, calcaneal spurs, and calcification of the Achilles tendon.  

5. Entitlement to service connection for a lumbar spine disability, as secondary to right and left foot disabilities other than calluses.

6. Entitlement to service connection for a right knee disability, as secondary to right and left foot disabilities other than calluses.

7. Entitlement to service connection for a left knee disability, as secondary to right and left foot disabilities other than calluses.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Charles E. Brown, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The issues have been merged into this appeal before the Board.

In May 2017, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  The transcript is of record.

The issues of service connection for a right foot disability and left foot disability other than calluses have been added to the appeal.  The June 2010 rating decision granted service connection for the right and left foot calluses based upon the results of the April 2010 VA examination and opinion where other foot diagnoses other than calluses have been identified (e.g., pes cavus), but the examiner found them not likely related to the Veteran's service.  The rating decision considered this examination report and granted service connection specifically for bilateral calluses based on the examiner's finding that only calluses were related to service.  The Board finds that the April 2010 rating decision issued an implicit denial of service connection for a bilateral foot disability other than calluses and interprets the Veteran's Notice of Disagreement to the rating decision as encompassing the implicit denial.  These issues were implicitly perfected by his Substantive Appeal.  As such, they are properly before the Board.

The issues of entitlement to an initial compensable rating for the right and left foot calluses and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A current right foot disability, other than calluses, is shown by clear and unmistakable evidence to have preexisted entrance into active duty service; there is no clear and unmistakable evidence it was not aggravated therein; and it is shown to be related to such service.

2. A current left foot disability, other than calluses, is shown by clear and unmistakable evidence to have preexisted entrance into active duty service; and there is no clear and unmistakable evidence it was not aggravated therein; and it is shown to be related to such service. 

3. The evidence makes it at least equally likely that the Veteran's lumbar spine disability is secondary to the right and left foot disabilities other than calluses.

4. The evidence makes it at least equally likely that the Veteran's right knee disability is secondary to the right and left foot disabilities other than calluses.

5. The evidence makes it at least equally likely that the Veteran's left knee disability is secondary to the right and left foot disabilities other than calluses.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a right foot disability other than calluses, to include pes planus, pes cavus, calcaneal spurs, and calcification of the Achilles tendon, are met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1132, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria to establish service connection for a left foot disability other than calluses, to include pes planus, pes cavus, calcaneal spurs, and calcification of the Achilles tendon, are met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1132, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3. The criteria to establish service connection for a lumbar spine disability, as secondary to the service-connected right and left foot disabilities other than calluses, are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4. The criteria to establish service connection for a right knee disability, as secondary to the service-connected right and left foot disabilities other than calluses, are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5. The criteria to establish service connection for a left knee disability, as secondary to the service-connected right and left foot disabilities other than calluses, are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. General Principles of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

II. Discussion

A. Right and Left Foot Disabilities Other than Calluses

The Veteran avers that his right and left foot disabilities other than calluses were a chronic disability that was aggravated by service.  Specifically, in support of his claim, the Veteran's treating orthopedic physician, Dr. K.S., submits that the Veteran has a history of a genetic foot problem that was not properly diagnosed and treated in service, which caused the genetic problem to worsen and result in the multitude of foot problems.  See June 2017 Dr. K.S. Opinion.

In the present case, the Board finds that the evidence establishes that the Veteran's right and left foot disabilities other than calluses have been aggravated by service.  The reasons are as follows.

(1) Existence of a Present Disability

The Veteran has been diagnosed with a multitude of foot disorders for both his right and left feet.  The April 2010 VA examination diagnosed the Veteran with bilateral pes cavus, bilateral calcaneal spurs, and bilateral calcification of the Achilles tendon.  Dr. S.B., in February 2008, diagnosed the Veteran with pes planus deformity (bilaterally), among other diagnoses later confirmed by the April 2010 VA examiner.  Dr. K.S., in June 2017, evaluated the Veteran's right foot acquired pes cavus for a Disability Benefits Questionnaire (DBQ).

As such, the first requirement to establish service connection, evidence of a current disability, has been met as to these claims.

(2) In-Service Incurrence of Injury or Disease

Regarding the second element of service connection, there is a question as to whether a preexisting foot disability was aggravated during active service.  First, the Board needs to determine whether the Veteran's foot disability was a developmental defect, which cannot be awarded service connection by matter of law, or a disease capable of worsening.  Next, if the disability is a disease rather than a defect, the Board must apply the special rules of service connection for preexisting conditions to determine whether the presumption of soundness applies, and if so, whether such presumption is rebutted.  

Defect or Disease

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  However, the sole fact that a disorder is congenital or hereditary in origin does not preclude service connection.  See O'Bryan, 771 F.3d at 1380; Quirin, 22 Vet. App. at 395; VAOGC 8-88 (Sept. 1988), reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty).  Only congenital "defects," as opposed to congenital "diseases," are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries under VA law.  O'Bryan, 771 F.3d at 1380; VAOPGCPREC 82-90 (July 1990) (holding that "service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin"). 

Congenital defects are by definition static in nature.  O'Bryan, 771 F.3d at 1380 (observing that a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111); VAOPGCPREC 67-90 ("congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration").  By contrast, congenital diseases are progressive in nature, and as such are capable of improvement or deterioration.  O'Bryan, 771 F.3d at 1380 ("[A] congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect," even if it ceases to progress); VAOPGCPREC 67-90 ("A disease . . . even one which is hereditary in origin, is usually capable of improvement or deterioration"). 

Thus, the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is capable of changing.  See id. If the disorder may improve or deteriorate, then it is not a congenital defect, and consequently is eligible for service connection notwithstanding its congenital or hereditary nature.  Id. 

In this case, the evidence suggests that the Veteran's myriad of foot conditions for both feet, including pes cavus, is a disease as opposed to a defect, as the disabilities were not static in nature and they have objectively worsened over time.  To this end, Dr. K.S. has described the Veteran as having "a history of a genetic foot problem."  The Veteran's pes cavus resulted in a "z-foot deformity" particularly with the right foot.  Dr. K.S. believes the Army failed to properly diagnose and treat the underlying medical condition which caused the genetic problem to "worsen" and result in additional problems.  As such, the Veteran's right and left foot disabilities are a disease for which service connection may be granted.

Presumption of Soundness

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014).  

Once the presumption of soundness applies, the burden of proof shifts to and remains with VA to prove both preexistence and the absence of aggravation by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  Both prongs must be proven in order to rebut the presumption.  

The presumption of soundness relates to the second requirement - the showing of in-service incurrence or aggravation of a disease or injury.  In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.  Thereafter, except for conditions noted at induction, the presumption of soundness ordinarily operates to satisfy the second service connection requirement without further proof.  Horn, 25 Vet. App. at 236.  In other words, if a veteran is presumed sound at service entrance, a disease or injury that manifested in service is deemed incurred in service if the Secretary is unable to rebut the presumption.  Gilbert, 26 Vet. App. at 53.

In this case, a foot condition was not "noted" an service entrance.  See July 1959 Enlistment Examination.  Thus, the presumption of soundness applies.  See 38 U.S.C.A. § 1111; Horn, 25 Vet. App. 231.  However, the record contains clear and unmistakable evidence that a foot disease preexisted service.  Two physicians have indicated that the Veteran's foot disabilities are of an inherited type.  Dr. S.B. stated that "[i]t is likely that these [foot] conditions have been developing throughout his lifetime and that the resultant foot problems are related to his inherited foot type and is aggravated by heavy weight bearing activities."  Dr. K.S., in his June 2017 letter, described at length the Veteran's pes cavus deformity which was worsened by his time in the military.  There are no other opinions of record discussing whether or not the Veteran's foot disabilities are preexisting and no other opinion contradicts these physicians' statements.  Thus, the first prong of rebutting the presumption of soundness has been met.

However, VA is unable to establish the second prong necessary to rebut the presumption of soundness.  This is because VA is unable to prove the absence of aggravation in this case (i.e., VA is unable to establish by clear and unmistakable evidence either that the preexisting disease did not increase in severity during service; or that any increase was due to the natural progress of the disease).  Again, the Board points to the opinions of Dr. S.B. and Dr. K.S.; the latter unequivocally states that the Veteran's pes cavus was "materially aggravated by his active duty military service."  

A "claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong," even if clear and unmistakable evidence establishes that a disease preexisted service.  Horn, 25 Vet. App. 231.  In other words, the "burden is not on the claimant to show that his disability increased in severity."  Id.  To the contrary, the burden is on VA to "establish by clear and unmistakable evidence that [a preexisting disease] did not [increase in severity during service] or that any increase was due to the natural progress of the disease."  Id.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Id.  In this case, there is no such affirmative evidence.

Thus, the Board finds the onerous burden necessary to rebut the presumption of soundness has not been satisfied in this case as both prongs are not met.  See Wagner, 370 F.3d 1089 at 1094-1096 (in cases where the presumption of soundness cannot be rebutted, the claim is one based on service incurrence).  Hence, right and left foot disabilities other than calluses are deemed to have been incurred during service.  See Horn, 25 Vet. App. at 236 (citing Wagner at 1094).

(3) Nexus

Because there is a current diagnosis and an in-service event, the only remaining question is whether the Veteran's current right and left foot disabilities are related to service.  See Wagner, 370 F.3d 1089 at 1094 ("Congress intended exactly this result - to effectively convert aggravation claims into ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In this regard, the Board finds that the most competent, credible, and probative evidence of record on the issue of nexus is the June 2017 medical opinion from Dr. K.S.

Dr. K.S., an orthopedic surgeon, has been the Veteran's long-term physician for his feet problems for approximately 8 years.  He has reviewed the Veteran's military service records along with his civilian medical records.  He explained that the service treatment records revealed that "[the Veteran] had a chronic and acute foot problems while on active duty . . . and moreover, that his foot problems were not treated properly at the time."  As mentioned earlier, he stated that the Veteran's pes cavus was "materially aggravated by his active duty military service."  He also stated that the Veteran's "conditions are most likely a direct natural result related to his active duty military service."  His opinions were accompanied by a lengthy discussion of the Veteran's history and medical reasoning.

The physician's opinion is consistent with the Veteran's credible statements and testimony.  Dr. K.S.'s opinion is probative evidence tending to increase the likelihood of a direct nexus to the Veteran's period of service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that the April 2010 VA examiner provided a negative direct nexus opinion regarding the foot disabilities identified, other than calluses.  However, that opinion appears to be based solely on an absence of documentation in service without further supporting rationale.  The Board finds Dr. K.S.'s opinion more probative.

The final element of service connection has been established.  Service connection for right and left foot disabilities other than calluses, to include pes planus, pes cavus, calcaneal spurs, and calcification of the Achilles tendon, is warranted. 

B. Lumbar Spine and Bilateral Knees

The Veteran avers that his back and knee disabilities are caused by his right and left foot disabilities other than calluses and the way he ambulates because of his foot problems.  For instance, he states that his foot deformity impacts his gait; he has been told that he "walks like a duck."  

The Board finds that the evidence is at least in a state of relative equipoise on all material elements of the secondary theory of entitlement for the reasons that follow.

As a threshold matter, a current disability is established for the Veteran's back and knees.  The Veteran was diagnosed with mild degenerative disease of both knees and mild osteoarthritic degenerative disease of the lumbar spine.  See April 2011 VA Examination.  Additionally, he has valgus gonarthrosis of the right knee.  See June 2017 DBQ.

There are two opinions addressing the relationship between these disabilities and the Veteran's service-connected foot disabilities.  Dr. K.S., in his June 2017 letter, provided, "[h]is foot problems from the armed services which went untreated have caused him to develop a valgus gonarthrosis of the right knee and secondary hip and back pain."  He also stated, "I feel that his abnormal alignment of the foot led to his knee arthritis as the foot deformity caused him to walk in an altered fashion.  Given this gait abnormality, he did have chronic back pain."  He concluded, "[it] is most likely that his current and past problems are related to and resulted from the aggravation of his right foot problems while on active duty."  Dr. K.S. has been treating the Veteran for his back, feet, and knee problems.

The Board realizes that Dr. K.S. focused most of his discussion on the right knee (versus left knee); however, given that the Veteran has the same disability manifested in his left knee, the Board will give the Veteran the benefit of the doubt that his left knee disability (which is impacted by his poor gait) is also caused by his bilateral foot disabilities.  

There is also a negative nexus opinion from the April 2011 VA examiner who stated that the Veteran's back and knee disabilities were due to the "natural process of aging [sic]" and that "there was no documented evidence or chronic condition of both knees and lumbosacral [sic] spine during service or immediately after leaving service . . . ."  The Board finds that Dr. K.S.'s opinion is more probative on the issue of nexus.  The VA examiner's opinion relies upon the absence of evidence in service, does not consider the Veteran's competent statements regarding symptomatology, does not discuss aggravation, and does not provide any supporting rationale behind why he believes such disease processes are solely due to aging.  

Dr. K.S.'s statements, on the other hand, support the Veteran's contentions that his feet have caused problems with his knees and back over time.  Such observable symptomatology is within the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is no other probative opinion discussion causation or aggravation based on the secondary theory of entitlement.  Accordingly, a nexus between the current back and knee disabilities and the service-connected right and left foot disabilities other than calluses is established. 

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is, at the very least, in a state of relative equipoise on all material elements of the claim.  Accordingly, the claims for service connection for the back and bilateral knees must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)). 


ORDER

Service connection for a right foot disability other than calluses, to include to include pes planus, pes cavus, calcaneal spurs, and calcification of the Achilles tendon, is granted.

Service connection for a left foot disability other than calluses, to include pes planus, pes cavus, calcaneal spurs, and calcification of the Achilles tendon, 
is granted.

Service connection for a lumbar spine disability is granted, as secondary to the service-connected right and left foot disabilities other than calluses.

Service connection for a right knee disability is granted, as secondary to the service-connected right and left foot disabilities other than calluses.

Service connection for a left knee disability is granted, as secondary to the service-connected right and left foot disabilities other than calluses.

REMAND

A remand is necessary for the issues involving an initial compensable rating for calluses of the right and left feet because the grant of service connection for the other foot disabilities (herein) has provided an important distinction for the AOJ which will allow them to focus on evidence pertinent to the issue of the calluses in their readjudication of the issues.

Additionally, the issue of entitlement to a TDIU has been raised by the record.  Specifically, the Veteran asserted at his Board hearing that his foot problems have negatively impacted his ability to work.  See Bd. Hr'g. Tr. at 9.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the TDIU issue is now considered as part and parcel to the increased rating claims for the right and left foot calluses.  The issue of entitlement to a TDIU is therefore remanded as intertwined with the readjudication of the issues involving an initial compensable rating for the right and left foot calluses and the implementation of this Board decision by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. Readjudicate the claims for entitlement to an initial compensable rating for the right and left foot calluses and entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


